                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                                  March 12, 2020
                                                                                          Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                           _______________________________________
                                                                                     PETER C. McKITTRICK
                                                                                     U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON

In re                                                       )
                                                            )     Case No.       20-30061-pcm13
Dorie Leigh Amaya
                                                            )
Jimmy Reynaldo Amaya
                                                            )
                                                            )     CONFIRMATION HEARING DATE:               3/11/20
                                                            )
                                                            )     ORDER CONFIRMING PLAN
                                                            )     AND RESOLVING MOTIONS
Debtor(s)                                                   )


      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

                             15 is confirmed, and all relief requested in the plan is granted. All references to the plan
1. Debtor's plan (Docket # ____)
are to the plan as modified by any amendment shown in ¶ 4 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:




1350.17 (12/1/2017)                           Page 1 of 2                [Note: Printed text may not be stricken]

                               Case 20-30061-pcm13              Doc 21    Filed 03/12/20
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
           3/10/20
Through __________                                                                            2749.25
                       (LBF 1306), compensation to debtor’s counsel of attorney fees of $____________     and
                   0
expenses of $____________,                 1200.00
                              of which $ ___________ has been paid, leaving $       1549.25      to be paid as
funds become available per plan ¶ 4(c).

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan:
SEE ATTACHMENT




5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor’s name, service address]:
Home Point Financial Corporation - Corporation Service Company, RA - 1127 Broadway Street NE,
Suite 310; Salem, OR 97301



Additional Provisions, if any:




                                                          ###

                    3/10/20
I certify that on ___________ I provided this Order to the Trustee for submission to the court.



                                                                       /s/ Alexzander CJ Adams
                                                                       ___________________________________
                                                                       Debtor or Debtor’s Attorney

          /s/ J. Hantman for Wayne Godare
Approved: _______________________________
                      Trustee




1350.17 (12/1/2017)                           Page 2 of 2             [Note: Printed text may not be stricken]

                                 Case 20-30061-pcm13        Doc 21      Filed 03/12/20
In re Dorie L Amaya and Jimmy R Amaya
Case No. 20-30061-pcm13

                                         ATTACHMENT
1. ¶1 mark the box “Includes” Nonstandard Provisions;
2. ¶3(e) add “Bonus income outlined in Paragraph 15”;
3. ¶4(b)(1) add new entry as follows: Creditor: "Home Point Financial"; Collateral: "Single Family
Dwelling"; Estimated Arrearage if Curing: "9,731.34"; Interest Rate: "0%"; Monthly Plan
Payment: "All available funds after all attorney fees paid in full";
4. Add ¶15: "During the life of the Plan, Mrs. Amaya shall pay to the Trustee, during the month
of receipt one third (1/3) of all gross bonuses received. Debtor(s) must make such payments by
separate money order or cashier check and state on the check “Bonus Earnings”. At the end of
each calendar year during the life of the Plan, Mrs. Amaya shall provide the Trustee with a copy
of the year end pay stub for employment during that year. Should Mrs. Amaya not provide this
information, the Trustee may calculate the additional bonus amounts based upon the
difference between the tax returns and the most recent Schedule 106I and add the calculated
amount to the plan base. Debtor(s) must pay the amount of this calculation into the plan prior
to receiving a discharge.”




                     Case 20-30061-pcm13         Doc 21     Filed 03/12/20
